                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR.,                                CIVIL ACTION
     Plaintiff,

        v.                                            N0.19-238

JEFFERY D. WRIGHT,
     Defendant.

                                      MEMORANDUM

KEARNEY,J.                                                                      January 24, 2019

        Artis C. Carroll, Jr., currently incarcerated at the Lancaster County Prison, now prose sues

Lancaster County Judge Jeffrey D. Wright for lacking jurisdiction over his criminal case in

Lancaster County. Mr. Carroll moves to proceed in forma pauperis. 1 Having carefully reviewed

Mr. Carroll's motion and complaint against the state court judge presiding over criminal

proceedings against Mr. Carroll, we grant Mr. Carroll leave to proceed informa pauperis but must

dismiss his Complaint as legally frivolous.

I.     Allegations.

       On February 16, 2018, Deputy Chief of Police for Millersville University, Howard

Bauman, charged Mr. Carroll with one count of stalking/intent to cause emotional distress and one

count of harassment-communicating repeatedly in another manner. 2             The Commonwealth

alleged Mr. Carroll "repeatedly sent emails to numerous employees of Millersville University after

being warned against corresponding to employees and did send an email on 2-15-2018 which

referenced the Florida Shooting at School in Florida and the 2nd amendment which caused

emotional distress." 3 The Commonwealth arrested Mr. Carroll on February 15, 2018. 4 Mr. Carroll

appeared by video for his preliminary arraignment on February 17, 2018. 5 The judicial officer set
his bail at $50,000. 6 Mr. Carroll could not post bail and the court committed Mr. Carroll to the

Lancaster County Prison awaiting trial. 7 Public dockets confirm these criminal proceedings

remain pending. 8 The docket reflects the last scheduled proceeding was a competency hearing for

December 4, 2018 but there is no public record of the result from the December 4, 2018 hearing. 9

Judge Wright is presiding over Mr. Carroll's criminal proceedings. 10

        Now in the middle of his criminal proceeding in Lancaster County, Mr. Carroll takes issue

with the criminal complaint, arguing the Commonwealth did not give him fair notice as to the

names of the offenses charged and the descriptions of those offenses. 11               He asserts these

deficiencies deprive Judge Wright of subject matter jurisdiction over the charges. 12 Mr. Carroll

contends he has raised several jurisdictional challenges, but Judge Wright refuses to consider them

and refuses to dismiss the charges against him and release him from confinement. 13 He claims

Judge Wright's decisions violate his rights under the Due Process and Equal Protection Clauses of

the Fourteenth Amendment, as well as his rights under the Fourth Amendment. 14 Mr. Carroll seeks

$200,000.00 in damages. 15 He also asks we dismiss the charges against him and release him from

custody. 16

II.     Analysis

        We grant Mr. Carroll leave to proceed in forma pauperis as, after review of his petition, it

appears he is incapable of paying the fees to commence this civil action. 17 Under federal law, 28

U .S.C. § 1915(e)(2)(B)(i), we must dismiss the Complaint if it "lacks an arguable basis either in

law or in fact," 18 and is legally baseless if it is "based on an indisputably meritless legal theory." 19

As Mr. Carroll is proceeding prose, we construe his allegations liberally. 20

        Judges are entitled to absolute immunity from civil rights claims and claims under state

law based on acts or omissions taken in their judicial capacity, so long as they do not act in the



                                                    2
    complete absence of all jurisdiction. 21 An act is taken in a judge's judicial capacity if it is "a

    function normally performed by ajudge." 22 Moreover, "[g]enerally ... 'where a court has some

    subject matter jurisdiction, there is sufficient jurisdiction for immunity purposes. '"23

           Mr. Carroll's argument Judge Wright acted in the complete absence of jurisdiction is

frivolous.      In Pennsylvania, judges for the Common Pleas courts "have unlimited original

jurisdiction of all actions and proceedings, including all actions and proceedings heretofore

cognizable by law or usage in the courts of common pleas."24 Judge Wright acted within his

judicial capacity and his jurisdiction by declining to consider Mr. Carroll's challenges to the

sufficiency of the criminal complaint and declining to dismiss the charges against him. As Mr.

Carroll sued Judge Wright for acts or omissions taken in his judicial capacity, judicial immunity

applies. There is no legal basis for Mr. Carroll's lawsuit against him in this Court for his judicial

decisions in the state court. 25 His remedy, if any, presently lies in the state courts.

III.       Conclusion

           In the accompanying Order, we grant Mr. Carroll leave to proceed in forma pauperis and

dismiss his Complaint.        As his claims are legally frivolous and an amendment to plead claims

against his state court judge is frivolous, we deny Mr. Carroll leave to file an amended complaint

because he cannot cure the defects. 26




1
    ECF Doc. No. 5.
2
    ECF Doc. No. 1 at 27.

3   Id.

4
    Id at 4.


                                                      3
s Id.


 6   Id.

 7   Id.

8
 Commonwealth v. Carroll, Docket No. CP-36-CR-0001971-2018 (Lancaster Cty. Common
Pleas).
9
  Id. All docket entries in Mr. Carroll's criminal proceedings are sealed. We are unable to discern
whether the state court held this competency hearing and, if so, whether the state court found Mr.
Carroll competent to proceed. We recognize an obligation under Federal Rule of Civil Procedure
 17(c)(2) to protect an "incompetent person who is unrepresented in an action." IfMr. Carroll had
been adjudicated incompetent by the state court, appointment of a guardian ad !item, attorney, or
other representative may be required if the claim proceeded past our initial review under § 1915.
See Powell v. Symons, 680 F.3d 301 (3d Cir. 2012). We may still conduct a screening under §
1915(e) consistent with Rule 17. See id. at 307 ("In the context of unrepresented litigants
proceeding in forma pauperis, this inquiry [under Rule 17] would usually occur after the
preliminary merits screening under 28 U.S.C. § 1915A or 28 U.S.C. § 1915(e)(2)."); see also
Himchak v. Dye, 684 F. App'x 249, 252 (3d Cir. 2017) (per curiam) ("Because, as discussed below,
we agree that the District Court properly dismissed the complaint under the screening provisions,
it did not abuse its discretion by not appointing a guardian to protect Himchak's interests pursuant
to Fed. R. Civ. P. 17(c)."); Dangim v. FNU LNU, USA Law Enft, No. 16-0812, 2017 WL
3149359, at *3 (D.N.M. June 2, 2017) (understanding Powell to convey "a district court may sua
sponte dismiss a complaint under§ 1915A or§ 1915(e)(2) as frivolous, malicious, or for failure
to state a claim on which relief may be granted without first inquiring into a pro se litigant's mental
competency to represent himself or herself under rule 17(c)(2).").

lo   Id.
11
      ECF Doc. No. 1 at 5-16.
12
     Id. at 10, 17.

13   Id.

14
     Id. at 20-24.
15
     Id. at 26.

16   Id.
17As Mr. Carroll is an inmate, he is obligated to pay the $350.00 filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

18
     Neitzke v. Williams, 490 U.S. 319, 325 (1989).
19
     Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).
                                                  4
20
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

 See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Harvey v. Loftus, 505 F. App'x 87, 90 (3d
21

Cir. 2012) (per curiam); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam).
22
     Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 768 (3d Cir. 2000).
23
  Figueroa v. Blackburn, 208 F.3d 435, 443-44 (3d Cir. 2000) (quoting Barnes v. Winchell, 105
F.3d 1111, 1122 (6th Cir. 1997)).
24
     42 Pa. Cons. Stat. § 93 l(a).
25
   Mr. Carroll also asks this Court to dismiss the pending charges and release him from
confinement. We cannot intervene in Mr. Carroll's pending criminal proceedings. See Younger
v. Harris, 401 U.S. 37, 43-44 (1971); Duran v. Weeks, 399 F. App'x 756, 758-59 (3d Cir. 2010)
(per curiam) ("Since Duran's section 1983 action seeking to enjoin his criminal prosecution
presents the classic case for Younger abstention, the District Court's dismissal
of Duran's complaint on that basis was clearly appropriate.").

26
     See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                  5
